



Exhibit 10.36


SI-BONE, Inc.


2019 Non-Employee Directors’ Compensation Policy
Approved by the Board of Directors
June 13, 2019


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of SI-BONE, Inc. (the “Company”) or any of its subsidiaries (each
such member, an “Eligible Director”) will receive the compensation described in
this Non-Employee Directors’ Compensation Policy (the “Director Compensation
Policy”) for his or her Board service. The Director Compensation Policy may be
amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board.


Annual Cash Compensation


Each Eligible Director shall receive the cash compensation described below. The
annual cash compensation amount set forth below is payable in equal quarterly
installments, payable in arrears on the last day of each fiscal quarter in which
the service occurred. If an Eligible Director joins the Board or a committee of
the Board (“Committee”) at a time other than effective as of the first day of a
fiscal quarter, each annual retainer set forth below will be pro-rated based on
days served in the applicable fiscal year, with the pro-rated amount paid for
the first fiscal quarter in which the Eligible Director provides the service,
and regular full quarterly payments thereafter. All annual cash retainer fees
are vested upon payment.


1.
Annual Board Service Retainer:

a.    Eligible Directors: $40,000


2.    Annual Committee Member / Chair Service Retainer:
a.    Member / Chairperson of the Audit Committee: $9,000 / $20,000
b.    Member / Chairperson of the Compensation Committee: $6,000 / $15,000
c.    Member / Chairperson of the N&CG Committee: $5,000 / $10,000


3.
Annual Lead Independent Director Service Retainer:

a.    Lead Independent Director: $27,500


Equity Compensation


The equity compensation set forth below will be granted under the SI-BONE, Inc.
2018 Equity Incentive Plan (the “Plan”), and will be documented on the
applicable form of equity award agreement most recently approved for use by the
Board (or a duly authorized committee thereof) for Eligible Directors. All stock
options granted under the Director Compensation Policy will be nonstatutory
stock options, with an exercise price per share equal to 100% of the Fair Market
Value (as defined in the Plan) of the underlying Common Stock on the date of
grant, and a term of ten years from the date of grant (subject to earlier
termination in connection with a termination of service as provided in the
Plan).


1.    Initial Option Grant: Upon first election to the Board, each Eligible
Director will be granted, upon approval by the Board or Compensation Committee
of the Board, a stock option to purchase 26,236 shares of Common Stock (the
“Initial Option Grant”). The Initial Option Grant will vest monthly over three
years, such that the Initial Option Grant will be fully vested on the third
anniversary of the Eligible Director’s first election to the Board, subject to
the Eligible Director’s Continuous Service on each applicable vesting date. In
addition, in the event of a Change in Control or a Corporate Transaction, any
unvested portion of the Initial Option Grant will fully vest and become
exercisable as of immediately prior to the effective time of such Change in
Control or Corporate Transaction, subject to the Eligible Director’s Continuous
Service on the effective date of such transaction.


2.    Additional Option Grants: The Compensation Committee may review and
approve additional equity grants to Eligible Directors on the date of each
subsequent annual meeting. Each Eligible Director shall receive an annual option
grant of 15,741 shares of Common Stock which will vest monthly over one year
from the grant date (the “Annual Option Grant”), such that the Annual Option
Grant will be fully vested on the first anniversary of the date of grant,
subject to the Eligible Director’s Continuous Service on each applicable vesting
date. In addition, in the event of a Change in Control or a Corporate
Transaction, any unvested portion of the Annual Option Grant will fully vest and
become exercisable as of immediately prior to the effective time of such Change
in Control or Corporate Transaction, subject to the Eligible Director’s
Continuous Service on the effective date of such transaction.
 





--------------------------------------------------------------------------------





Philosophy
The Director Compensation Policy is designed to attract and retain experienced,
talented individuals to serve on the Board. The Board anticipates that the
Board, or a duly authorized committee thereof, will generally review Eligible
Director compensation on an annual basis. The Director Compensation Policy, as
amended from time to time, may take into account the time commitment expected of
Eligible Directors, best practices and market rates in director compensation,
the economic position of the Company, broader economic conditions, historical
compensation structure, the advice of the compensation consultant that the
Compensation Committee or the Board may retain from time to time, and the
potential dilutive effect of equity awards on our stockholders.
Under the Director Compensation Policy, Eligible Directors receive cash
compensation in the form of retainers to recognize their level of responsibility
as well as the necessary time commitment involved in serving in a leadership
role and/or on Committees. Eligible Directors also receive equity compensation
because we believe that stock ownership provides an incentive to act in ways
that maximize long-term stockholder value. Further, we believe that stock-based
awards are essential to attracting and retaining talented Board members. When
stock options are granted, these stock options will have an exercise price at
least equal to the Fair Market Value of Common Stock on the date of grant, so
that stock options provide a return only if the Fair Market Value appreciates
over the period in which the stock option vests and remains exercisable. We
believe that the vesting acceleration provided in the case of a Change in
Control or other Corporate Transaction is consistent with market practices and
is critical to attracting and retaining high quality directors.





